             Case 2:17-cr-00212-MCE Document 123 Filed 07/21/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSANNE L. RUST
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 2:17-CR-212 MCE
11
                                 Plaintiff,            STIPULATION TO CONTINUE DEFENDANT’S
12                                                     SENTENCING HEARING AND ORDER
                           v.
13                                                     DATE: July 22, 2021
     RUVILA ELIZABETH LIMA,                            TIME: 10:00 a.m.
14     “aka” Ruby,                                     COURT: Hon. Morrison C. England, Jr.
                         Defendant.
15

16

17          Pursuant to an agreement between the parties, and the probation officer, Defendant RUVILA
18 ELIZABETH LIMA, “aka” Ruby, respectfully requests the Court to continue sentencing to November

19 18, 2021, at 10:00 a.m. and to adopt the following schedule for Disclosure and Sentencing in the above-

20 referenced matter:

21

22

23

24

25

26

27

28


      STIPULATION TO CONTINUE DEFENDANT’S              1
30    SENTENCING HEARING & ORDER
             Case 2:17-cr-00212-MCE Document 123 Filed 07/21/21 Page 2 of 2

 1   Judgment and Sentencing date:                                            November 18, 2021 at 10:00 a.m.
 2   Reply or Statement of No Opposition and any                                              November 11, 2021
     Sentencing Memos:
 3

 4   Motion for Correction Filed:                                                                           n/a

 5   A Pre-Sentence Report with responses to                                                                n/a
     Informal objections shall be filed with the court and
 6   disclosed to counsel no later than:

 7   Counsel’s written objections to the Pre-Sentence                                                       n/a
     report shall be delivered to the Probation Officer
 8   and opposing counsel no later than:

 9

10   The Pre-Sentence Report is due no later than:                                                          n/a

11

12
     Dated: July 15, 2021                                     PHILLIP A. TALBERT
13                                                            Acting United States Attorney
14
                                                      By: /s/ ROSANNE L. RUST
15                                                        ROSANNE L. RUST
                                                          Assistant United States Attorney
16
     Dated: July 15, 2021
17

18                                                    By: /s/ DINA SANTOS
19                                                        DINA SANTOS
                                                          Counsel for defendant
20                                                        Ruvila Elizabeth Lima, “aka” Ruby

21

22                                                   ORDER

23         IT IS SO ORDERED.

24 Dated: July 21, 2021

25

26

27

28


     STIPULATION TO CONTINUE DEFENDANT’S                  2
30   SENTENCING HEARING & ORDER
